Title: To John Adams from John Quincy Adams, 17 March 1804
From: Adams, John Quincy
To: Adams, John



17. March 1804.

We have this day a bill introduced to remove the temporary seat of Government to Baltimore—presented by Mr: Wright—It has pass’d to a second reading, and if it do not pass the Senate at the third, it will fail by a very small majority.
A bill pass’d at the second reading, for the next Session of Congress to commence on the first Monday of November. The business of Congress is growing languid in point of debate, and lively in point of expedition—Members are dropping off; and we have but one week more for this drudgery—I shall hail the moment of release.
My children are still unwell; and George probably has the whooping cough—We hope the infant has got through it, without being certain; I am still unwell with a cold and cough myself; though better than I was.
